DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement of species, as set forth in the Office action mailed on 9/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 3-4 and 12, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Claim Rejections - 35 USC § 102



A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14,16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liao et al (US 2018/0374828; hereinafter Liao).
Regarding claim 14, Fig 4 of Liao discloses a pixel structure comprising:
a substrate (110c; Fig 4; ¶ [0040]);
a conductive pattern (112c/114c; Fig 4; ¶ [0040]), comprising a first conductor (112c; Fig 4; ¶ [0040]) and a second conductor (114c; Fig 4; ¶ [0040]),
at least one first die (120a; Fig 4; ¶ [0040]), the at least one first die (120a; Fig 4; ¶ [0040]) comprising a first electrode pair (122a/124a; Fig 4; ¶ [0040]) respectively connected (Fig 4) to the first conductor (112c; Fig 4; ¶ [0040]) and the second conductor (114c; Fig 4; ¶ [0040]), and
at least one second die (120b; Fig 4; ¶ [0040]), the at least one second die comprising a second electrode pair (122b/124b; Fig 4; ¶ [0040]) respectively connected to the first conductor (112c; Fig 4; ¶ [0040]) and the second conductor (114c; Fig 4; ¶ [0040]), wherein the first electrode pair (122a/124a; Fig 4; ¶ [0040]) is arranged along a first direction (Vertical Direction), the second electrode pair (122b/124b; Fig 4; ¶ [0040]) is arranged along a second direction (Horizontal Direction) and the first direction (Vertical Direction) is different from the second direction (Horizontal Direction).

.

Allowable Subject Matter
Claims 1-13 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a first conductor disposed on the substrate comprising a plurality of first body portions extending along a first direction, a plurality of first branch portions extending along a second direction and a plurality of second branch portions extending along the first direction wherein the first direction is different from the second direction;
a second conductor disposed on the substrate comprising a plurality of second body portions extending along the second direction and a plurality of third branch portions extending along the first direction; and
a plurality of dies, the die comprising two electrodes wherein the first branch portions are connected between the first body portions and the second branch portions, and the two electrodes of the die are respectively connected to the first branch portions and the second body portions or are respectively connected to the second branch portions and the third branch portions”.

Claims 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Xing et al (US 2020/0111941; The prior art discloses conductors and dies on the conductors but does not expressly disclose first/second branch portions in different directions and body portions)
Wu et al (US 2021/0151650; The prior art discloses conductors and dies on the conductors but does not expressly disclose first/second branch portions in different directions and body portions)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/       Primary Examiner, Art Unit 2895